Citation Nr: 1310755	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  09-00 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile dysfunction.

2.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease. 

3.  Entitlement to restoration of service connection for cardiomyopathy with pacemaker placement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to August 1952, from December 1953 to December 1957, and from February 1958 to November 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and an April 2012 rating decision issued by the RO in Louisville, Kentucky.  The RO in Louisville currently is the Agency of Original Jurisdiction (AOJ).

The March 2006 rating decision granted service connection for erectile dysfunction with a noncompensable rating effective August 23, 2005.  This issue was not included in the notice of disagreement received in April 2006.  See Veteran's statement in support of claim; see also statement from Veteran's representative.  In a January 2007 statement, however, the Veteran mentioned the grant of service connection for erectile dysfunction and indicated that "It would be interesting to know how you folks pick the numbers.  Not pleased, but so what!!"  In addition, the RO in Columbia, South Carolina, adjudicated whether the Veteran was entitled to a compensable rating for erectile dysfunction while adjudicating a claim for entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  See February 2008 rating decision.  Given the Veteran's January 2007 statement, the fact that he did appeal the February 2008 rating decision, and his obvious dissatisfaction with the noncompensable rating assigned for erectile dysfunction, the Board finds that he intended to express disagreement with the March 2006 rating decision that assigned an initial noncompensable rating for this disability.  

Service connection for cardiomyopathy with coronary artery disease, status post myocardial infarction and pacemaker placement was granted in a June 2011 rating decision issued by the RO in Roanoke, Virginia, as secondary to the Veteran's service-connected type II diabetes mellitus.  A 60 percent rating was assigned effective December 14, 2004, and continued effective September 1, 2006, following the assignment of a 100 percent rating from June 14, 2006, through August 2006.  

In an October 2011 rating decision, the Roanoke RO proposed to assign a later effective date for service connection for coronary artery disease, status post myocardial infarction, with an evaluation of 10 percent effective July 2, 2008, and to sever service connection for cardiomyopathy with pacemaker placement as secondary to type II diabetes mellitus from December 14, 2004, due to clear and unmistakable error.  

Severance of service connection for cardiomyopathy with pacemaker placement, was effectuated in the April 2012 rating decision issued by the Louisville RO.  The effective date of the severance was July 1, 2008.  A 10 percent rating was assigned for ischemic heart disease effective July 1, 2008.  This appeal ensued.  

The Veteran requested a hearing before the Board in his July 2012 VA Form 9.  The RO informed the Veteran that his requested hearing had been scheduled for January 2013.  See December 2012 letter.  The Veteran, however, failed to report for the scheduled hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2012).

The Veteran appears to have raised several issues that have not been adjudicated by the AOJ.  These include entitlement to service connection for melanoma, entitlement to an increased rating for a back disability, a claim to reopen a claim for service connection for tinnitus (as secondary to the Veteran's service-connected peripheral neuropathy), entitlement to service connection for Meniere's disease, entitlement to special monthly compensation based on the need for aid and attendance, and entitlement to an automobile allowance or specially adapted equipment.  See statements in support of claim dated in February 2008, July 2011, April 2012, and May 2012; VA Form 21-4502 dated in May 2012.  The Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  

The issue of entitlement to an initial rating in excess of 10 percent for ischemic heart disease is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Penile deformity has not been present at any time during the pendency of the claim.  

2.  Service connection for cardiomyopathy with pacemaker placement was granted in a June 2011 rating.

3.  The evidence does not clearly and unmistakably establish that the Veteran's cardiomyopathy with pacemaker placement is not etiologically related to his service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2012).

2.  The criteria for severing service connection for cardiomyopathy with pacemaker placement have not been met.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.105 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006). 

The Board notes that the notice and duty to assist provisions of the VCAA are not applicable to the severance issue.  Moreover, as explained below, the Board has determined that restoration of service connection for the Veteran's cardiomyopathy with pacemaker placement is in order.

With respect to the rating issue, the record reflects that the Veteran was not provided complete notice until after the initial adjudication of the claim.  Never the less, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim for an initial compensable rating for erectile dysfunction; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in March 2012.  The Veteran has not asserted, and the evidence of record does not show, that his erectile dysfunction disability has increased significantly in severity since that examination.  The Veteran has also been afforded an opportunity for a hearing before the Board, but failed to report. 

Accordingly, the Board will address the merits of the Veteran's claims. 

Initial Rating

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Deformity of the penis with erectile dysfunction warrants a 20 percent evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2012).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Veteran was awarded service connection for erectile dysfunction as secondary to service-connected residuals of radical prostatectomy and radiation for prostate cancer in a March 2006 rating decision.  He was assigned a noncompensable rating, effective August 23, 2005, the date on which his claim was received.  In granting service connection, the RO noted that a December 2005 VA examiner had provided an opinion that erectile dysfunction was secondary to his prostate cancer and radical prostatectomy therapy as this is when the condition began and had never improved.  The RO also noted that the Veteran was already in receipt of special monthly compensation for loss of use of a creative organ such that it would not be addressed in the rating decision.  

The Veteran underwent a radical prostatectomy in August 1998.  The Board notes that during an April 2002 VA examination conducted in conjunction with his claim for an increased rating for residuals of radical prostatectomy and radiation therapy for prostate cancer, the Veteran reported he was impotent prior to his surgery and unable to achieve erections following his surgery.  He also denied any trauma affecting his penis.  

The Veteran has submitted a voluminous amount of lay evidence in support of his claim.  The Board notes that it has read each statement submitted by the Veteran thoroughly, but that only the points most salient to his erectile dysfunction will be discussed since many of his contentions relate to other issues not currently on appeal and his dissatisfaction with his representative, the Regional Offices, and VA in general.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).  In that vein, the essence of the Veteran's claim for a compensable rating for erectile dysfunction is that he has penile deformity as a result of nerves being severed during his prostatectomy.  The Veteran also asserts that his penis is retracted (has shortened) as a result of the surgery.  

The Veteran has also submitted several medical articles related to penile shortening/retraction following radical prostatectomy.  The Board acknowledges this information but finds that to the extent he is attempting to extrapolate from this literature that his penis is deformed as a result of shortening/retraction, such extrapolation would constitute nothing more than an unsubstantiated medical opinion by a lay person rather than a conclusion based on the medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Veteran has received both VA and private treatment for erectile dysfunction.  He has also been afforded several VA examinations since service connection for erectile dysfunction was granted during which his disability was discussed.  

During a December 2005 diabetes mellitus VA examination, the Veteran reported erectile dysfunction and an inability to achieve an erection since his radical prostatectomy.  There was no physical examination of his genitalia at that time.  

In a March 2010 statement, the Veteran's private urologist, Dr. J.M.F. reported that the Veteran had been his patient since 2005 and that prior to this, he underwent radical prostatectomy for prostate cancer.  Dr. F. reported that the Veteran stated that as a result of the surgery, he had penile contractures that had left him less endowed.  In an April 2012 statement, Dr. F. reported, "patient has retracted penis from radical prostatectomy.  I did not do operation."  

During a March 2012 male reproductive system Disability Benefits Questionnaire (DBQ), the Veteran reported symptoms of erectile dysfunction for approximately one year prior to his diagnosis of prostate cancer.  Physical examination of his penis and testes was normal.  

The Board acknowledges the Veteran's assertion that he has penile deformity as a result of nerves being severed during his prostatectomy and that his penis is retracted as a result of the surgery.  While the Veteran is competent to report that his penis is deformed, the Board does not find these assertions credible as they are self serving and in conflict with the medical evidence of record, which has consistently found his penis to be normal on examination.  See private treatment records; March 2012 male reproductive system DBQ; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

The Board also acknowledges the statements provided by the Veteran's urologist, Dr. F., in March 2010 and April 2012.  No probative value is afforded to either statement, however, as they both appear to be based on the Veteran's history, rather than examination of the Veteran.  The Board is not bound by medical evidence based solely upon an unsubstantiated history as related by the Veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board may also reject a medical opinion if the Board finds that other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  On this note, neither statement that the Veteran has penile contractures/retraction is corroborated by the objective evidence of record, to include records provided by Dr. F. himself and records that predate the effective date of service connection for erectile dysfunction.  

The Veteran has been granted service connection for erectile dysfunction, and he is in receipt of special monthly compensation for loss of use of a creative organ.  As noted above, disability evaluations are based on industrial impairment.  Under the schedular criteria, erectile dysfunction alone is not considered to be productive of industrial impairment to a compensable degree.  There is no probative evidence that the Veteran has penile deformity.  Consequently, the Board must conclude that erectile dysfunction is properly evaluated as noncompensably disabling under the schedular criteria.   

Consideration has been given to assigning a staged rating; however, at no time during the period under review does the disability warrant a compensable rating under the schedular criteria.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

As set forth above, erectile dysfunction without penile deformity is considered noncompensably disabling under the schedular criteria.  Therefore, the Board concludes that the manifestation of the disability, erectile dysfunction, is specifically contemplated by the schedular criteria.  In sum, there is no indication in the record that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Restoration of Service Connection

As noted in the Introduction, service connection for cardiomyopathy with coronary artery disease, status post myocardial infarction and pacemaker placement was granted in a June 2011 rating decision issued by the RO in Roanoke, Virginia, as secondary to the Veteran's service-connected type II diabetes mellitus.  In an October 2011 rating decision, the Roanoke RO proposed to sever service connection for cardiomyopathy with pacemaker placement as secondary to type II diabetes mellitus.  In pertinent part, the RO determined that the preponderance of the evidence did not support a finding of service connection from December 14, 2004 on either a presumptive or secondary basis.  The RO cited records from the Veteran's private cardiologist dated January 26, 2007, which indicated cardiomyopathy secondary to chronic atrial fibrillation and diabetes, and a January 2008 VA diabetes mellitus examination report, which showed no heart condition found to be associated with diabetes mellitus.  The RO also cited an April 2010 VA examination report in which the examiner indicated that diabetes had not aggravated the Veteran's heart condition.  

In an April 2012 rating decision, service connection for cardiomyopathy with pacemaker placement. 

Subject to the limitations contained in 38 C.F.R. §§ 3.114 and 3.957, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  38 C.F.R. § 3.105 (d). 

The Court has set forth a three pronged test to determine whether clear and unmistakable error is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has further stated that a clear and unmistakable error is a very specific and a rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell, 3 Vet. App. at 313.

The Court has held that the same clear and unmistakable error standard that applies to a challenge to a prior adverse determination under § 3.105(a) is also applicable in a severance determination under § 3.105(d).  Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof.  See Wilson v. West, 11 Vet. App. 383 (1998); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned."); Graves v. Brown, 6 Vet. App. 166 (1994) (holding that clear and unmistakable error is defined the same under 38 C.F.R. § 3.105(d) as it is under § 3.105(a)). 

The evidence that may be considered in determining whether severance is proper under section 3.105(d) is not limited to the evidence before the RO at the time of the initial service connection award.  See Daniels v. Gober, 10 Vet. App. 474, 478   (1997); cf. Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  The Court has reasoned that because section 3.105(d) specifically contemplates that a change in diagnosis or change in law or interpretation of law may be accepted as a basis for severance, the regulation contemplates the consideration of evidence acquired after the original granting of service connection.  The Court also has reasoned that if the Court were to conclude that an award of service connection can be terminated pursuant to section 3.105(d) only on the basis of the law and record as it existed at the time of the award, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record.  See Venturella, 10 Vet. App. at 342-43.

Based on a review of the record, it appears to the Board that the April 2012 severance was based simply on a difference of opinion regarding the weighing of the evidence, namely evidence provided by the Veteran's private cardiologist indicating that cardiomyopathy was secondary to his service-connected type II diabetes mellitus, see January 2005 record from Heart Care Associates, and evidence provided by VA showing no link between the service-connected type II diabetes mellitus and cardiomyopathy.  See January 2008 VA diabetes mellitus examination report (heart disease not as likely as not secondary to diabetes); April 2010 VA heart examination report (chronic paroxysmal atrial fibrillation with secondary cardiomyopathy seems not as likely as not significantly aggravated by his service-connected type II diabetes mellitus).  This evidence fails to clearly and unmistakably establish that the Veteran's cardiomyopathy with pacemaker placement is not etiologically related to his type II diabetes mellitus.  Therefore, restoration of service connection for cardiomyopathy with pacemaker placement is warranted.


ORDER

A compensable rating for erectile dysfunction is denied.

Entitlement to restoration of service connection for cardiomyopathy with pacemaker placement is granted, from the effective date of severance.


REMAND

The issue of entitlement to an initial rating in excess of 10 percent for ischemic heart disease must be readjudicated by the AOJ in light of the Board's decision granting restoration of service connection for cardiomyopathy with pacemaker placement since the two disorders are assigned one rating under the applicable criteria.  Moreover, since a remand is required, further development to obtain any outstanding pertinent records and to afford the Veteran an appropriate VA examination should be completed while the case is in remand status.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include the Veteran's treatment records from the Nashville VAMC, dated since March 2012, from the VA St. Louis Health Care System, dated since June 2012, and from the Marion VAMC, dated since September 2012.  

2.  Then, arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to ascertain the current severity and manifestations of his ischemic heart disease and cardiomyopathy with pacemaker placement.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.

Any indicated studies are to be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed should also be provided.

3.  Undertake any other indicated development.

4.  Finally, readjudicate the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative with a supplemental statement of the case and provide an appropriate period of time for them to respond.  The case should then be returned to the Board for further appellate action, if in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                               (CONTINUED ON NEXT PAGE)



As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


